Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed March 12, 2021. Claims 1-5, 14, 16-18 and 20-30 are pending and have been examined. Claims 21-30 were added in the amendment, claims 6-13, 15 and 19 were cancelled in the amendment, and claims 1-5, 15, 16-18 and 20 were amended by applicant.

Response to Amendment
The amendment filed on March 12, 2021 has been entered. 
The previous objections to the drawings and the specification are withdrawn in view of the March 12, 2021 amendment to the specification. 
The previous objections to claims 1-13 are withdrawn in view of the March 12, 2021 amendment to claims 1-5 and the cancellation of claims 6-13. However, objections to claim 20 and new 21 remain, as documented below. 
Claims 1, 13 and 18 are no longer being interpreted under 35 U.S.C. 112(f) due to the amendments to claims 1 and 18, and the cancellation of claim 13. 
The previous rejections of claims 6-13, 15 and 19 under 35 U.S.C. 103 have been withdrawn in view of the cancellation of these claims.

Response to Arguments
Applicant's arguments filed March 12, 2021 with respect to the objections to the drawings and the specification have been fully considered and are persuasive.
The previous objections to claims 1-13 have been withdrawn due to the amendments to claims 1-5 and the cancellation of claims 6-13. However, as documented below, objections to claims 20 and 21 remain.
Applicant's arguments filed March 12, 2021 with respect to the interpretation of claims 1, 13 and 18 under 35 U.S.C. 112(f) have been fully considered and are persuasive. As noted above, claims 1, 13 and 18 are no longer interpreted under 35 U.S.C. 112(f) due to the amendments to claims 1 and 18, and the cancellation of claim 
Applicant's arguments filed March 12, 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been carefully and fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. 
The cancellation of claims 6-13, 15 and 19 has rendered the rejections of these claims under 35 U.S.C. 103 moot.
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below. In particular, as discussed in detail below, a new combination of references (i.e., Augenstein in view of Fan and in further view of non-patent literature Krause et al., “Sar-graphs: A language resource connecting linguistic knowledge with semantic relations from knowledge graphs." Journal of Web Semantics 37 (2016): 112-131, hereinafter “Krause”, are applied to reject amended independent claims 1, 14 and 18 as well as dependent claims 2, 4-5, 16-17, 20-24 and 26-30. 
As further detailed below, another new combination of references (i.e., Augenstein in view of Fan and Krause and further view of Bing) is applied to reject amended dependent claim 3. As additionally discussed below, a new combination of 
With reference to amended claim 1, applicant asserts that “Augenstein and the invention recited in claim 1 solve different problems in different ways” and “no machine-trained model in Augenstein generates a score that gauges the extent to which a term in a document matches a term in a knowledge base. (applicant’s remarks, page 19). With continued reference to amended claim 1, applicant further asserts “The Office Action relies on the Fan reference to address various hardware-related elements recited in claim 1. Fan describes a process for generating a classifier for use in detecting relations in text, and does not otherwise remedy the deficiencies pointed out above with respect to Augenstein.” (applicant’s remarks, page 20).
With reference to amended independent claim 14, applicant states that “the invention recited in claim 1 [sic – 14] operates by ‘determining that a particular input item term matches a particular reference term in a particular ontology,’ and then ‘applying a machine-trained model to generate a score for the particular entity mention, the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology.’” and then asserts that 
With reference to amended independent claim 18, applicant asserts “claim 18 recites ‘determining’ and ‘applying’ operations that are similar to that recited in claim 14, and therefore distinguishes over Augenstein and Fan for reasons similar to those set forth above for claim 14.” (applicant’s remarks, page 21).
Lastly, with reference to amended dependent claims 3 and 5, applicant asserts that the Bing reference does not teach “that the filtering operation (of claim 1) ‘is configured to discount a particular initial training example that is associated with an entity mention having a character length below a prescribed character length.’” and that “claim 5 recites that the filtering operation (of claim 1) ‘is configured to promote a particular initial training example having a textual context that includes two or more different entity mentions that are associated with a same entity identifier.’” before concluding that “Neither Augenstein nor Fan disclose this feature.” (applicant’s remarks, pages 21-23).
Regarding applicant’s argument that the newly presented claim limitations that were added to claims 1, 14 and 18 in the amendment filed on March 12, 2021, i.e., “each ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain” and “applying a machine-trained model to generate a score for the particular entity mention, 
Regarding the feature “each ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain” added to each of amended independent claims 1, 14 and 18, the examiner points to pages 116, 127 and 129, sections 3.1, 6 and 9 of Krause, which disclose “We also link entity mentions to seed entities with a simple dictionary-based linking strategy that matches name variations of the seed’s entities as provided by the KB.” [i.e., dictionary resource data store/knowledge base (KB) that identifies a set of entities], “Finally, ontology formalizations such as Lemon [53] and manual and semi-automatic methods to enrich knowledge bases such as DBpedia and NELL in terms of relation lexicalizations … we go one step further by not only extending the reference set of extraction patterns associated with the considered relations in terms of lexicalizations and ontological classes but also linking the automatically discovered patterns to word meanings” [i.e., each ontology is linked to a dictionary provided in a resource data store such as DBpedia] and “we created and evaluated sar-graphs for 25 relations from the domains Award, Business and People. … we have learned that there could be numerous different ontologies just for the thematic area marriage. Lawyers, event managers, relationship counselors, vital statisticians” [i.e., the ontologies/dictionaries 

Also, regarding the limitation “applying a machine-trained model to generate a score for the particular entity mention, the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology” added, using respective similar language, to amended claims 1, 14 and 18, the examiner points to paragraphs 22-23, 40, 52, 85 and 87 of Fan, which disclose “a training model that encourages examples (including both labeled and unlabeled examples) with similar contents to be assigned with similar scores”, “utilize a new setup that requires the entity mentions to be automatically detected and … to detect medical entity mentions” [i.e., particular entity mentions], “learn a function that assigns a score to each example, or training data instance. Scores are fit so that examples (both labeled and unlabeled) with similar content get similar scores” [i.e., applying the model to generate a score for a particular entity mention] and “Learned models 530 can then be applied to the results of the synthesis 528 to generate a final confidence”, “create learned models 530 by training statistical machine learning algorithms” [i.e., applying a machine-trained model]. 
With continued reference to the above-noted applying limitation, the examiner additionally points to pages 117, 121 and 126-127 and sections 3.3, 4.2.1 and 6 of Krause, which disclose that “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic 

Further, regarding the limitation “wherein said filtering is configured to promote a particular training example having a textual context that includes two or more different entity mentions that are associated with a same entity identifier” recited in amended dependent claim 5, the examiner points to pages 3, 39-40 and 100 of Augenstein, which disclose that “the first mention of Let It Be is an example for the MusicalArtist:album relation, whereas the second mention is an example of the MusicalArtist:track relation (see Table 1.1). Using the distant supervision assumption, both of those would be used as a positive example” [i.e., a context that includes two different entity mentions associated with a same entity identifier, MusicalArtist], “The idea of those models is that the contexts of true positive examples are different from the contexts of false positive examples” [i.e., a particular training example having a textual context], “Candidates for positive and negative training data are those pairs of NEs which are both identified by a NERC tool … and also contained in a background knowledge base as a relation tuple.”, “If the candidate is an example of a relation according to the KB, it is used as a positive example” [i.e., promote the particular training example to a positive example].

Moreover, as discussed in detail below, the combination of Augenstein, Fan and Krause (i.e., Augenstein in view of Fan and further in view of Krause) teaches the limitations of amended independent claims 1, 14 and 18. Further, as also discussed in detail below, the combination of Augenstein, Fan and Krause teaches the limitations of dependent claims 2, 4-5, 16-17, 20-24 and 26-30.  As also discussed below, Augenstein in view of Fan and Krause and further view of Bing teaches the limitations of amended dependent claim 3. As additionally discussed below, Augenstein in view of Fan and Krause and further in view of the newly-cited Hori reference teaches the limitations of new dependent claim 25.

Examiner’s Note: As indicated in the previous Office Action, claim 18 is directed to a "computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method". According to the original specification of the applicant, the utilization of computer-readable storage medium is limited to non-transitory machine readable media [i.e., paragraph 32 “the specific term ‘computer-readable storage medium’ expressly excludes propagated signals per se, while including all other forms of computer-readable media.”] 

Claim Objections
Claims 20 and 21 are objected to because of the following informalities: 
wherein the particular reference term is associated with a particular entity identifier that uniquely identifies an entity to which the particular reference term corresponds”. However, this portion of original claim 20 recited the limitation “The computer-readable storage medium of claim 18, wherein the input entity mention appears in a first content item”. Thus, claim 20 has been amended without including correct markings (i.e., strike through for deleted characters) for the matter to be deleted because the words “wherein the input entity mention appears in a first content item” are not indicated as being deleted, are not recited in the amended claim, and they were previously recited in the claim (see 37 CFR 1.121(c)(2), which states “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.”). The examiner notes that the above-indicated limitation, “wherein the input entity mention appears in a first content item”, was recited in original claim 20. The examiner further notes that the term “, and” immediately following the above-noted new limitation is indicated as being newly-added (i.e., underlined as “, and” in the amendment filed March 12, 2021). However, the term “, and” was already recited in original claim 20. Appropriate correction is required.
machine-trained models”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 14, 16-18, 20-24 and 26-30 are pending are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Augenstein, Isabelle (“Web Relation Extraction with Distant Supervision.” Diss. University of Sheffield, 2016: i-150, hereinafter “Augenstein”) in view of Fan et al. (U.S. Patent Application Pub. No. 2015/0370782 A1, hereinafter “Fan”) and further in view of non-patent literature Krause et al. (“Sar-graphs: A language resource connecting linguistic knowledge with semantic relations from knowledge graphs." Journal of Web Semantics 37 (2016): 112-131, hereinafter “Krause”).
system for performing machine learning (see, e.g., sections 4, 4.3, 4.7 and 5.4.2, “System”, pages 46, 53, 66 and 78, “selecting suitable training instances is for machine learning” [i.e., for machine learning], “System … To create a corpus for Web relation extraction using background knowledge from Linked Data system for named entity extraction and other NLP tasks” [i.e., a system], “methods aim at decreasing the noise of training data as part of the learning process”, “system for named entity extraction and other NLP tasks. Using word representations and deep learning with deep convolutional neural networks” [i.e., system for performing machine learning]), comprising: … operations including:
generating a set of initial training examples by matching corpus terms in a text corpus with reference terms specified in one or more ontologies (see, e.g., FIG. 3.1 depicting “Training Instances” – initial training examples, and pages 13-14, 35, 37 and 40, “Domain specific datasets exist for several different domains … sciences make use of the technology to describe complex processes with ontologies”, “For those sentences that contain at least two entities, they iterate over each relation pair from a background knowledge base to label sentences with relations, which are then used as positive training examples” [i.e., generate initial training examples], “for distant supervision, before sentences are annotated with relation tuples from a knowledge base [i.e., relation tuples from a knowledge base are an ontology], all named entities in those sentences are identified [i.e., sentences are a text corpus]. Candidates for positive and negative training data are those pairs of NEs which are both identified by a NERC [i.e., named entity recognition and classification, named entities are matched corpus terms] , each initial training example identifying:
an entity mention, corresponding to a corpus term that matches an associated reference term in an ontology (see, e.g., Section 2.4.4 “Named Entity Recognition for Distant Supervision” and pages 28 and 107-108, “Training data … is created by exploiting the anchor text of entity mentions annotated in Wikipedia”, “For the … learning model, the following Web features based on HTML markup are used, both as local features if the entity mention contains the markup, and as global features if a mention somewhere else in the document with the same lexicalisation contains that markup” [i.e., an entity mention corresponding to a corpus term in text/document matching a reference term]); 
an entity identifier associated with the entity mention which uniquely identifies a particular entity in the ontology (see, e.g., pages 10 and 30, “let concepts (also called classes) be defined as C, and instances of such classes, also called entities, as E. In this thesis, relations are extracted with respect to a knowledge base KB … in which each concept c ϵ C, each entity e ϵ E and each property p ϵ P is considered a resource r ϵ R with a unique identifier [i.e., relation tuples from the KB/knowledge base are the ontology]. Resources are a way of assigning a unique identifier to all things described in a knowledge base” [i.e., including a unique entity identifier for each entity mention], “Using Wikipedia disambiguation pages and external named entity linking tools, they map mentions of NEs [named entities] to unique Wikipedia-based identifiers” [i.e., a unique entity identifier]); and
a textual context in which the entity mention appears in the text corpus (see, e.g., pages 17, 25, 31 and 42, “Extractors are trained in concert using coupled learning based on CPL for free text … CPL … relies on co-occurrence statistics between noun phrases and context patterns to learn extraction patterns”, “use of hierarchical topic models to classify the context of relations”, “The idea of the generative model is that contexts either express a relation, or have many < s, o > tuples that have an overlap with other patterns expressing that relation”, “the context for a relation is learned in concert with the suitability of an entity pair for a relation” [i.e., a textual context in which the entity appears in the free text/text corpus], “Most distant supervision approaches use standard relation extraction features, such as the context around the relation candidate”);
removing noise in the set of initial training examples by discounting initial training examples based on one or more filtering rules stored in a rules data store, to produce a set of filtered training examples (see, e.g., sections 2.3.1, 4.2.1 and 4.2.2 – “Training Data Selection - Ambiguity Of Objects” and pages 15-17, 39, 49-50 and 62, “input to the algorithm might be … extraction rules.”, “The component further contains relation extraction rules”, “The Rule Learner learns probablistic Horn clauses to infer new relations from relations that are already present in the knowledge base.” [i.e., rules stored in a rules data store/knowledge base], “This thesis takes an alternative approach, which tries to assess the ambiguity of surface forms of relation mentions using more background knowledge from the knowledge base. The assumption is that surface forms which are very ambiguous are likely to lead to noisy training data. Training examples containing such ambiguous NE [named entity] mentions can then be sl, is defined as the ambiguity of a lexicalisation with respect to the subject”, “One type of very ambiguous words with many senses is stop words. Since some objects of relations in the training set might have lexicalisations which are stop words, those lexicalisations are discarded if they appear in a stop word list … estimate how ambiguous a lexicalisation of an object is compared with other lexicalisations of objects of the same relation. If its ambiguity is comparatively low, it is considered a reliable training instance, otherwise it is discarded … the set of properties that apply are known … increasing the precision of distantly supervised systems by filtering training data” [i.e., ambiguity filtering rules for discarding training examples are stored in a rules list/data store], “For the different training data selection methods … removing some of the ambiguities helps to improve the precision of models” [i.e., filtering/training data selection rules for removing ambiguous/noisy training data to produce filtered training examples]);
training at least one machine-trained model using a ... machine-learning process, based, in part, on the set of filtered training examples (see, e.g., FIG. 3.1 – depicting deriving a smaller, filtered training set wherein noisy examples have been discarded and pages 5, 35, 46 and 73, “a joint approach for named entity recognition and classification [NERC] and relation extraction [RE] based on imitation learning, a structured prediction method … methods for selecting training and testing data [i.e., the set of filtered/selected training data/examples] for Web-based distant supervision … a method for jointly learning a NERC and a RE [relation extraction] which do not rely on manually labelled data”, “focusses on discarding false positive training samples, this is related to the broader challenge of selecting suitable training instances is for machine 
Although Augenstein substantially discloses the claimed invention, Augenstein is not relied on for explicitly disclosing hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a task-specific collection of logic gates, 
training at least one machine-trained model using a computer-implemented machine-learning process, …
the hardware logic circuitry being configured to apply said at least one machine-trained model to generate a score for a particular entity mention in a received input item.
In the same field, analogous art Fan teaches hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a task-specific collection of logic gates (see, e.g., paragraphs 92-93 and 95, “The computer program product may include a computer readable storage medium (or media) having computer , 
training at least one machine-trained model using a computer-implemented machine-learning process (see, e.g., paragraphs 87-88, 92 and 94, “framework 500 shown in FIG. 5 can utilize embodiments of the training data collection and the model training described herein to create learned models 530 by training statistical machine learning algorithms”, “processing system 600 for implementing the teachings herein … processing system 600 has one or more central processing units (processors)” [i.e., training machine-trained models]. “The present invention may be a system, a method, and/or a computer program product … having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”, “program instructions described herein can be downloaded to respective computing/processing devices” [i.e., using a computer-implemented machine-learning process]), … 
the hardware logic circuitry being configured to apply said at least one machine-trained model to generate a score for a particular entity mention in a received input item (see, e.g., paragraphs 22-23, 40, 52 and 95, “a training model that encourages examples (including both labeled and unlabeled examples) with similar contents to be assigned with similar scores”, “utilize a new setup that requires the entity mentions to be automatically detected and … to detect medical entity mentions”, “learn a function that assigns a score to each example, or training data instance. Scores are fit so that examples (both labeled and unlabeled) with similar content get similar scores” [i.e., applying the model to generate a score for a particular entity mention in input data], “programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention.” [i.e., hardware logic circuitry configured to perform operations]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augenstein to incorporate the teachings of Fan to provide a question-answer (QA) framework that performs information extraction by using techniques for training data collection and model training (See, e.g., Fan, paragraphs 81 and 86). Doing so would have allowed Augenstein to use the QA framework to improve relation extraction by exploiting unlabeled data for use in relation extraction, which can help prevent "overfitting" from happening and to provide more accurate results when training data comes from crowdsourcing or distant supervision, as suggested by Fan (See, e.g., Fan, paragraphs 86 and 91). This is an 
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach each ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain, …
the particular entity mention corresponding to a particular input item term in the input item that matches a particular reference term in a particular ontology, the particular ontology being associated with a particular entity type,
the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology.
In the same field, analogous art Krause teaches each ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain (see, e.g., pages 116, 127 and 129, sections 3.1, 6 and 9, “We also link entity mentions to seed entities with a simple dictionary-based linking strategy that matches name variations of the seed’s entities as provided by the KB.” [i.e., dictionary resource data store/knowledge base (KB) that identifies a set of entities], “Finally, ontology formalizations such as Lemon [53] and manual and semi-automatic methods to enrich knowledge bases such as DBpedia and NELL in terms of relation lexicalizations … we go one step further by not only extending the reference set of extraction patterns associated with the considered relations in terms of lexicalizations and ontological classes but also linking the automatically discovered patterns to word meanings” [i.e., each ontology is linked to , …
the particular entity mention corresponding to a particular input item term in the input item that matches a particular reference term in a particular ontology, the particular ontology being associated with a particular entity type (see, e.g., pages 114, 116, 126 and 128, Table 1 – showing “Names and example values for attributes of sar-graph elements” that include “entity mentions” for a particular “Entity type”, sections 3.1, 6 and 7.1, “We also link entity mentions to seed entities with a simple dictionary-based linking strategy that matches name variations of the seed’s entities as provided by the KB.” [i.e., the particular entity mention corresponding/linked to a particular seed entity/term in the input], “generation of sar-graphs … are automatically acquired from free texts on the Web … driven by a fixed ontology/schema” [i.e., the term in the input free text matching a reference term in a fixed/particular ontology], “a test dataset … where entity mentions have been linked to their corresponding Freebase identifiers.” [i.e., particular entity mentions corresponding/linked to particular identifiers/terms in the dataset]),
the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology (see, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly supervised setting (i.e., distant supervision) by using automatic pattern confidence estimation strategies, and to improve the quality of sar-graph instances in order to provide sar-graphs that are useful for information extraction and knowledge base population, as suggested by Krause (See, e.g., Krause, Abstract, page 112). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 2, as discussed above, Augenstein in view of Fan and Krause teaches the system of claim 1.
Augenstein further discloses wherein said filtering is configured to process a particular training example using at least one filtering criterion that depends on an entity type associated the initial training example (see, e.g., FIG. 3.1 depicting entity types of “Musical Artist” and “Album” and pages 35, 37 and 49-50, sections 4.2.1 and 4.2.2, “the type of the subject entity (musical artist), its name (Michael Jackson) and the type of the object entity (album)”, “discard lexicalisations of objects if they are ambiguous for the subject entity, i.e. if a subject is related to two different objects which have the same lexicalisation, and express two different relations. To illustrate this, consider the following problem: Let It Be can be both an album and a track of the subject entity The Beatles, therefore Let It Be should be discarded as a training example for the class Musical Artist”, “estimate how ambiguous a lexicalisation of an object is compared with other lexicalisations of objects of the same relation. If its ambiguity is comparatively low, it is considered a reliable training instance [i.e., a particular initial training example/instance], otherwise it is discarded.” [i.e., filtering/discarding criterion depending on entity type of the training example]).

Regarding claim 4, as discussed above, Augenstein in view of Fan and Krause teaches the system of claim 1.
Augenstein further discloses wherein said filtering is configured to discount a particular training example that has an entity mention that maps to two or
more ontologies (see, e.g., pages 13-14, 24, 39-40 and 49, “Domain specific datasets exist for several different domains [i.e., two or more subject matter domains] … make use of the technology to describe complex processes with ontologies” [i.e., an entity mention that maps to ontologies], “inference is performed to estimate how likely a training example is to be a true positive training example”, “Training examples containing such ambiguous NE [named entity] mentions can then be discarded” [i.e., likelihood of a particular training example being a true positive can be discounted], “for distant supervision, before sentences are annotated with relation tuples from a knowledge base [i.e., relation tuples from a knowledge base are an ontology], all named entities in those sentences are identified. Candidates for positive and negative training data are those pairs of NEs which are both identified by a NERC tool … and also contained in a background knowledge base as a relation tuple.” [i.e., an entity mention/NE that maps to relation tuples from two or more knowledge bases/ontologies], “training examples containing highly ambiguous lexicalisations are detected and discarded.”, “Let It Be can be both an album and a track of the subject entity The Beatles, therefore Let It Be should be discarded as a training example for the class Musical Artist.” [i.e., the particular training example is discounted if ambiguous, having lexicalisations/entity mentions that map to multiple ontologies]).

Regarding claim 5, as discussed above, Augenstein in view of Fan and Krause teaches the system of claim 1.
Augenstein further discloses wherein said filtering is configured to promote a particular training example having a textual context that includes two or more different entity mentions that are associated with a same entity identifier (see, e.g., pages 3, 39-40 and 100, “the first mention of Let It Be is an example for the MusicalArtist:album relation, whereas the second mention is an example of the MusicalArtist:track relation (see Table 1.1). Using the distant supervision assumption, both of those would be used as a positive example” [i.e., a context that includes two different entity mentions associated with a same entity identifier, MusicalArtist], “The idea of those models is that the contexts of true positive examples are different from the contexts of false positive examples” [i.e., a particular training example having a textual context], “Candidates for positive and negative training data are those pairs of NEs which are both identified by a NERC tool … and also contained in a background knowledge base as a relation tuple.”, “If the candidate is an example of a relation according to the KB, it is used as a positive example” [i.e., promote the particular training example to a positive example]).

Regarding new claim 21, as discussed above, Augenstein in view of Fan and Krause teaches the system of claim 1.
Although Augenstein substantially discloses the claimed invention, Augenstein is not relied on for explicitly disclosing wherein said at least one machine-trained model includes a plurality of machine-trained models …
the hardware logic circuitry being configured to apply each of the plurality of machined models to generate … a score.
In the same field, analogous art Fan teaches wherein said at least one machine-trained model includes a plurality of machine-trained models (see, e.g., 
the hardware logic circuitry being configured to apply each of the plurality of machined models to generate … a score (as indicated above, “each of the plurality of machined models” has been interpreted as each of the previously introduced “plurality of machine-trained models”) (see, e.g., paragraphs 85 and 95, “Learned models 530 can then be applied can then be applied to the results of the synthesis 528 to generate a final confidence merging and ranking 532.” [i.e., applying the models 530 to generate a confidence ranking 532/score], “programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention.” [i.e., the hardware logic circuitry configured to perform operations including applying the models 530]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augenstein to incorporate the teachings of Fan to provide a question-answer (QA) framework that performs information extraction by using techniques for training data collection and model training (See, e.g., Fan, paragraphs 81 and 86). Doing so would have allowed Augenstein to 
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach a plurality of machine-trained models associated with plural respective ontologies, and
generate an ontology-specific score that identifies a likelihood of a match between the particular input item term and an entry in an associated ontology.
In the same field, analogous art Krause teaches a plurality of machine-trained models associated with plural respective ontologies (see, e.g., Abstract, and pages 112 and 126, “graphs of semantically-associated relations (sar-graphs), whose purpose is to link semantic relations from factual knowledge graphs with their linguistic representations in human language. We present a general method for constructing sar-graphs using a language- and relation-independent, distantly supervised approach” [i.e., sar-graphs are trained models], “automatically learned patterns are not fixed to a certain schema or ontology.” [i.e., can be associated with plural ontologies], “generation of sar-graphs … are automatically acquired from free texts on the Web … driven by a fixed ontology/schema” [i.e., each sar-graph/model is associated with a respective fixed ontology], “Since sar-graphs have been acquired automatically, the construction method 
generate an ontology-specific score that identifies a likelihood of a match between the particular input item term and an entry in an associated ontology (see, e.g., pages 117, 121 and 126-127, sections 3.3, 4.2.1 and 6, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic quality metric (e.g., the semantic-graph score”, “the generation of sar-graphs is more in the trend of the Knowledge-Vault approach, since … it is driven by a fixed ontology/schema and (3) the patterns are assigned with probabilistic confidence values” [i.e., confidence values/scores for input patterns/terms], “extending the reference set of extraction patterns associated with the considered relations in terms of lexicalizations and ontological classes but also linking the automatically discovered patterns to word meanings” [i.e., an ontological/ontology-specific confidence value/score identifying probability/likelihood of a match between the input pattern/term and a reference term in an associated ontology]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly 

Regarding new claim 22, as discussed above, Augenstein in view of Fan and Krause teaches the system of claim 1.
Augenstein further discloses wherein said at least one machine-trained model includes a machine-trained model that identifies a specific ontology, among a plurality of ontologies (see, e.g., Table 2.1 showing that the “Distantly Supervised” model provides an “Output” that specifies “Supervised classifier, relations” and Table 4.6 providing “Co-reference resolution results” specifying classes/ontologies “Musical Artist”, “Politician”, “River”, “Business”, “Education”, “Book” and “Film” among a collection of classes/ontologies and pages 20 and 60-61, “Results for different training data selection models detailed in Section 4.3.5 averaged over all properties of each class are listed in Table 4.4 … and results for different co-reference resolution methods per class are listed in Table 4.6” [i.e., results/output of trained model identifies a specific class/ontology among a collection of classes/ontologies]).
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach wherein said at least one machine-trained model includes a machine-trained model that identifies a specific ontology, among a plurality of ontologies, having an entry that is most likely to match the particular input item term.
In the same field, analogous art Krause teaches wherein said at least one machine-trained model includes a machine-trained model that identifies a specific ontology, among a plurality of ontologies, having an entry that is most likely to match the particular input item term (see, e.g., Table 6 showing “Statistics about RE [relation extraction] performance of sar-graphs” for different relations/entries and “displaying the precision/recall/f1-measure results in % from the respective f1-best parameter setting.” and pages 117, 121, 126-127 and 129-130, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic quality metric (e.g., the semantic-graph score”, “generation of sar-graphs … are automatically acquired from free texts on the Web … driven by a fixed ontology/schema” [i.e., a sar-graph/model that identifies a fixed/specific ontology by computing a confidence value indicating the input term is most likely to match a term in the fixed/particular ontology], “learned that there could be numerous different ontologies just for the thematic area marriage. Lawyers, event managers, relationship counselors, vital statisticians may all come up with completely different ways to select and structure the respectively relevant knowledge pieces. … we decide on the best ontology for, e.g., the task of relation extraction [RE] Would any of such intellectually created ontologies contain a relation for exchanging the vows and one for tying the knot?” [i.e., identify the best ontology having an entry most likely to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly supervised setting (i.e., distant supervision) by using automatic pattern confidence estimation strategies, and to improve the quality of sar-graph instances in order to provide sar-graphs that are useful for information extraction and knowledge base population, as suggested by Krause (See, e.g., Krause, Abstract, page 112). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

With respect to independent claim 14, Augenstein discloses the invention as claimed including a method … for applying at least one … trained model (see, e.g., Abstract, section "1.2 Contribution" and pages 4-5 and 46, “a novel method for NERC for relation extraction is proposed based on the idea of jointly training the named entity classifier and the relation extractor with imitation learning” [i.e., a method], "a method for jointly learning a NERC and a RE [relation extraction] which do not rely on manually labelled data”, “this is related to the broader challenge of selecting suitable training  comprising: 
receiving an input item that includes one or more input item terms (see, e.g., pages 11 and 28, “The input to the relation extraction task is usually a set of training documents, a set of testing documents and an extraction template … the documents are pre-processed with several NLP steps to determine morphology, syntax and semantics of the sentence … One of the most important pre-processing steps is named entity recognition and classification (NERC), which is the task of recognising and assigning a type to proper names in text ”, “Named Entity Recognition and Classification is typically seen as a preprocessing step for relation extraction by distant supervision approaches.” [i.e., receiving an input item/document text including input item terms/names]);
determining that a particular input item term matches a particular reference term … the particular reference term corresponding to a particular entity mention (see, e.g., FIGs. 3.1 and 6.1 depicting the table "Training Instances" wherein the input query in the depicted “Web Search” matches the content of the table, Section 2.4.4 “Named Entity Recognition for Distant Supervision” and pages 28, 37 and 107-108, “Training data … is created by exploiting the anchor text of entity mentions annotated in Wikipedia”, “match each named entity in the corpus with each named entity in a background knowledge base” [i.e., determine that an input term/named entity matches a reference term/named entity in a knowledge base], “the setting assumes that there is a 
Although Augenstein substantially discloses the claimed invention, Augenstein is not relied on for explicitly disclosing a method, implemented by one or more computing devices, for applying at least one machine-trained model, comprising: …
applying a machine-trained model to generate a score for the particular entity mention.
In the same field, analogous art Fan teaches a method, implemented by one or more computing devices, for applying at least one machine-trained model (see, e.g., paragraphs 22, 40, 92 and 94, “a training model that encourages examples (including both labeled and unlabeled examples) with similar contents to be assigned with similar scores”, “learn a function that assigns a score to each example, or training data instance. Scores are fit so that examples (both labeled and unlabeled) with similar content get similar scores” [i.e., applying a machine-trained model], “The present invention may be a system, a method, and/or a computer program product … having computer readable program instructions thereon for causing a processor to carry out comprising: …
applying a machine-trained model to generate a score for the particular entity mention (see, e.g., paragraphs 22-23, 40, 52, 85 and 87, “a training model that encourages examples (including both labeled and unlabeled examples) with similar contents to be assigned with similar scores”, “utilize a new setup that requires the entity mentions to be automatically detected and … to detect medical entity mentions” [i.e., particular entity mentions], “learn a function that assigns a score to each example, or training data instance. Scores are fit so that examples (both labeled and unlabeled) with similar content get similar scores” [i.e., applying the model to generate a score for a particular entity mention], “Learned models 530 can then be applied to the results of the synthesis 528 to generate a final confidence”, “create learned models 530 by training statistical machine learning algorithms” [i.e., applying a machine-trained model]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augenstein to incorporate the teachings of Fan to provide a question-answer (QA) framework that performs information extraction by using techniques for training data collection and model training (See, e.g., Fan, paragraphs 81 and 86). Doing so would have allowed Augenstein to use the QA framework to improve relation extraction by exploiting unlabeled data for use in relation extraction, which can help prevent "overfitting" from happening and to provide more accurate results when training data comes from crowdsourcing or distant supervision, as suggested by Fan (See, e.g., Fan, paragraphs 86 and 91). This is an 
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach determining that a particular input item term matches a particular reference term in a particular ontology … the particular ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain and a particular entity type; and …
generate a score for the particular entity mention, the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology an entity mention, corresponding to a corpus term that matches an associated reference term in an ontology.
In the same field, analogous art Krause teaches determining that a particular input item term matches a particular reference term in a particular ontology … the particular ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain and a particular entity type (see, e.g., pages 116, 127 and 129, sections 3.1, 6 and 9 and Table 1 – showing “Names and example values for attributes of sar-graph elements” that include “entity mentions” for a particular “Entity type” [i.e., sets of entities/entity mentions pertaining to a particular entity type], “We also link entity mentions to seed entities with a simple dictionary-based linking strategy that matches name variations of the seed’s entities as provided by the KB.” [i.e., determine if particular input terms/entity mentions match names/reference terms in a dictionary ; and …
generate a score for the particular entity mention, the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology (see, e.g., pages 117, 121 and 126-127, sections 3.3, 4.2.1 and 6, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic quality metric (e.g., the semantic-graph score”, “dependency patterns in sar-graphs are … driven by a fixed ontology/schema and (3) the patterns are assigned with probabilistic confidence values”, “extending the reference set of extraction patterns associated with the considered relations in terms of lexicalizations and ontological 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly supervised setting (i.e., distant supervision) by using automatic pattern confidence estimation strategies, and to improve the quality of sar-graph instances in order to provide sar-graphs that are useful for information extraction and knowledge base population, as suggested by Krause (See, e.g., Krause, Abstract, page 112). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 
Regarding claim 16, as discussed herein, Augenstein in view of Fan and Krause teaches the method of claim 24.
Although Augenstein substantially discloses the claimed invention, Augenstein is not relied on for explicitly disclosing wherein the input item is a patient-related medical record, and the matching content item corresponds to one or more documents describing respective clinical trials.
wherein the input item is a patient-related medical record, and the matching content item corresponds to one or more documents describing respective clinical trials (see, e.g., paragraphs 16, 20, 22-23 and 26-27, “data gathering can include obtaining example data for each of the super-relations from a corpus … the term ‘corpus’ refers to a set of documents” [i.e., gathered data/input includes one or more documents], “Embodiments described herein include … a very large medical corpus … to accurately and efficiently detect the key medical relations that can facilitate clinical decision making”, “Embodiments can … detect medical entity mentions.” [i.e., the input item is a medical/clinical corpus/set of documents], “medical domain has a vast amount of natural language content found in … electronic medical records” [i.e., medical records], “identifying a set of relations … in the medical domain … by studying a real-world diagnosis related question set and identifying a set of relations that had a good coverage of clinical questions” [i.e., matching content item corresponds to documents describing clinical trials], “relations that are important for clinical decision making … are identified based on four main clinical tasks that physicians engage in … they include: therapy-select treatments to offer a patient … diagnosis (including differential diagnosis based on findings and diagnostic test)” [i.e., a patient-related medical record]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augenstein to incorporate the teachings of Fan to provide a question-answer (QA) framework that performs information extraction by using techniques for training data collection and model training (See, e.g., Fan, paragraphs 81 and 86). Doing so would have allowed Augenstein to 

Regarding claim 17, as discussed herein, Augenstein in view of Fan and Krause teaches the method of claim 24.
Augenstein further discloses wherein the input item corresponds to a targeted input query (see, e.g., FIG. 3.1 showing “Web Search” query input and pages 35 and 37 “the setting assumes that there is a user with a particular query, e.g. ‘What albums did the musical artist Michael Jackson release?’.” [i.e., a particular/targeted input query from a user]) and wherein the matching content item is a document identified by a search system (see, e.g., section 4.3 “System”, and pages 36-37, “The setting of the distant supervision approach as an entity-centric Web search-based relation extraction approach which gives instance-level results for knowledge base population” [i.e., a search system], “match each named entity in the corpus with each named entity in a background knowledge base … entities and relations discussed in documents are on different topics, e.g. some documents are about politicians and their parties, whereas others are about musical artists and their albums … The query is then used to retrieve sentences from the Web using a search engine. The search engine functions as a preprocessing step to retrieve relevant Web pages.” [i.e., search system identifies web pages/documents as matching content items]).


Augenstein further discloses wherein the machine-trained model is produced in a training phase (see, e.g., Table 2.1 showing that the “Distantly supervised” method includes “Using a schema and examples of extractions, automatically annotate training data, train a classifier to extract more data” [i.e., a training phase] and pages 5, 11, 20, 46 and 73, “named entity recognition and classification [NERC] and relation extraction [RE] based on imitation learning, … methods for selecting training and testing data for Web-based distant supervision … a method for jointly learning a NERC and a RE which do not rely on manually labelled data”, “After pre-processing, the training set is used to develop relation extractors, after which they are applied to the test set to extract relations.”, “focusses on discarding false positive training samples, this is related to the broader challenge of selecting suitable training instances is for machine learning problems … achieve better generalisation by training on data which is more representative of the learning problem. Training on a non-representative sample, on the other hand, leads to learning a biased model”, “Separate models are then trained on the training parts of each corpus” [i.e., training phase produces a machine-trained model]), the training phase involving:
generating a set of initial training examples by matching corpus terms in a text corpus with reference terms specified in one or more ontologies (see, e.g., FIG. 3.1 depicting “Training Instances” – initial training examples, and pages 13-14, 35, 37 and 40, “Domain specific datasets exist for several different domains … sciences make use of the technology to describe complex processes with ontologies”, “For those ;
removing noise in the set of initial training examples by discounting initial training examples based on one or more filtering rules stored in a rules data store, to produce a set of filtered training examples(see, e.g., sections 2.3.1, 4.2.1 and 4.2.2 – “Training Data Selection - Ambiguity Of Objects” and pages 15-17, 39, 49-50 and 62, “input to the algorithm might be … extraction rules.”, “The component further contains relation extraction rules”, “The Rule Learner learns probablistic Horn clauses to infer new relations from relations that are already present in the knowledge base.” [i.e., rules stored in a rules data store/knowledge base], “This thesis … tries to assess the ambiguity of surface forms of relation mentions using more background knowledge from the knowledge base. The assumption is that surface forms which are very ambiguous are likely to lead to noisy training data. Training examples containing such ambiguous NE [named entity] mentions can then be discarded before training" [i.e., remove noise in training examples], “Asl, is defined as the ambiguity of a lexicalisation with respect to the subject”, “One type of very ambiguous words with many senses is stop words. Since ; and
producing the machine-trained model using a … machine-learning process, based, in part, on the set of filtered training examples (see, e.g., FIG. 3.1 – depicting deriving a smaller, filtered training set wherein noisy examples have been discarded and pages 5, 35, 46 and 73, “a joint approach for named entity recognition and classification [NERC] and relation extraction [RE] based on imitation learning, a structured prediction method … methods for selecting training and testing data [i.e., the set of filtered/selected training data/examples] for Web-based distant supervision … a method for jointly learning a NERC and a RE [relation extraction] which do not rely on manually labelled data”, “focusses on discarding false positive training samples, this is related to the broader challenge of selecting suitable training instances is for machine learning problems”, “Separate models are then trained on the training parts of each 
Although Augenstein substantially discloses the claimed invention, Augenstein is not relied on for explicitly disclosing producing the machine-trained model using a computer-implemented machine-learning process.
In the same field, analogous art Fan teaches producing the machine-trained model using a computer-implemented machine-learning process (see, e.g., paragraphs 87-88, 92 and 94, “framework 500 shown in FIG. 5 can utilize embodiments of the training data collection and the model training described herein to create learned models 530 by training statistical machine learning algorithms”, “processing system 600 for implementing the teachings herein … processing system 600 has one or more central processing units (processors)” [i.e., creating/producing machine-trained models], “The present invention may be a system, a method, and/or a computer program product … having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”, “program instructions described herein can be downloaded to respective computing/processing devices” [i.e., using a computer-implemented machine-learning process]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augenstein to incorporate the teachings of Fan to provide a question-answer (QA) framework that performs information extraction by using techniques for training data collection and model training (See, e.g., Fan, paragraphs 81 and 86). Doing so would have allowed Augenstein to use the QA framework to improve relation extraction by exploiting unlabeled data for 

Regarding new claim 28, as discussed above, Augenstein in view of Fan and Krause teaches the method of claim 14.
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach wherein the machine-trained model identifies a specific ontology, among a plurality of ontologies, having an entry that is most likely to match the particular input item term.
In the same field, analogous art Krause teaches wherein the machine-trained model identifies a specific ontology, among a plurality of ontologies, having an entry that is most likely to match the particular input item term (see, e.g., Table 6 showing “Statistics about RE [relation extraction] performance of sar-graphs” for different relations/entries and “displaying the precision/recall/f1-measure results in % from the respective f1-best parameter setting.” and pages 117, 121, 126-127 and 129-130, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic quality metric (e.g., the semantic-graph score”, “generation of sar-graphs … are automatically acquired from free texts on the Web … driven by a fixed ontology/schema” [i.e., a sar-graph/model exchanging the vows and one for tying the knot?” [i.e., identify the best ontology having an entry most likely to match the input item term – e.g., marriage, lawyers, counselors, exchanging the vows, tying the knot]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly supervised setting (i.e., distant supervision) by using automatic pattern confidence estimation strategies, and to improve the quality of sar-graph instances in order to provide sar-graphs that are useful for information extraction and knowledge base population, as suggested by Krause (See, e.g., Krause, Abstract, page 112). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

With respect to independent claim 18, Augenstein discloses the invention as claimed including performing a method (see, e.g., pages 5 and 35, “a joint approach for named entity recognition and classification [NERC] and relation extraction [RE] based on imitation learning, a structured prediction method [i.e., performing a method] … methods for selecting training and testing data [i.e., a set of filtered/selected training data/examples] for Web-based distant supervision … a method for jointly learning a NERC and a RE which do not rely on manually labelled data”) that comprises:
receiving an input item that includes one or more input item terms (see, e.g., pages 11 and 28, “The input to the relation extraction task is usually a set of training documents, a set of testing documents and an extraction template … the documents are pre-processed with several NLP steps to determine morphology, syntax and semantics of the sentence … One of the most important pre-processing steps is named entity recognition and classification (NERC), which is the task of recognising and assigning a type to proper names in text ”, “Named Entity Recognition and Classification is typically seen as a preprocessing step for relation extraction by distant supervision approaches.” [i.e., receiving an input item/document text including input item terms/names]);
determining that a particular input item term matches a particular reference term … the particular reference term corresponding to a particular entity mention (see, e.g., FIGs. 3.1 and 6.1 depicting the table "Training Instances" wherein the input query in the depicted “Web Search” matches the content of the table, Section 2.4.4 “Named Entity Recognition for Distant Supervision” and pages 28, 37 and 107-108, and …
a machine-trained model (see, e.g., pages 46 and 73, “focusses on discarding false positive training samples, this is related to the broader challenge of selecting suitable training instances is for machine learning problems … achieve better generalisation by training on data which is more representative of the learning problem. Training on a non-representative sample, on the other hand, leads to learning a biased model”, “Separate models are then trained on the training parts of each corpus” [i.e., a machine-trained model]) …
wherein the machine-trained model is produced in a training phase (see, e.g., Table 2.1 showing that the “Distantly supervised” method includes “Using a schema and examples of extractions, automatically annotate training data, train a classifier to extract more data” [i.e., a training phase] and pages 5, 11, 20, 46 and 73, , the training phase involving:
generating a set of initial training examples by matching corpus terms in a text corpus with reference terms specified in one or more ontologies (see, e.g., FIG. 3.1 depicting “Training Instances” – initial training examples, and pages 13-14, 35, 37 and 40, “Domain specific datasets exist for several different domains … sciences make use of the technology to describe complex processes with ontologies”, “For those sentences that contain at least two entities, they iterate over each relation pair from a background knowledge base to label sentences with relations, which are then used as positive training examples” [i.e., generate initial training examples], “for distant supervision, before sentences are annotated with relation tuples from a knowledge base [i.e., relation tuples from a knowledge base are an ontology], all named entities in those sentences are identified [i.e., sentences are a text corpus]. Candidates for positive and ;
removing noise in the set of initial training examples by discounting initial training examples based on one or more filtering rules stored in a rules data store, to produce a set of filtered training examples (see, e.g., sections 2.3.1, 4.2.1 and 4.2.2 – “Training Data Selection - Ambiguity Of Objects” and pages 15-17, 39, 49-50 and 62, “input to the algorithm might be … extraction rules.”, “The component further contains relation extraction rules”, “The Rule Learner learns probablistic Horn clauses to infer new relations from relations that are already present in the knowledge base.” [i.e., rules stored in a rules data store/knowledge base], “This thesis … tries to assess the ambiguity of surface forms of relation mentions using more background knowledge from the knowledge base. The assumption is that surface forms which are very ambiguous are likely to lead to noisy training data. Training examples containing such ambiguous NE [named entity] mentions can then be discarded before training" [i.e., remove noise in training examples], “Asl, is defined as the ambiguity of a lexicalisation with respect to the subject”, “One type of very ambiguous words with many senses is stop words. Since some objects of relations in the training set might have lexicalisations which are stop words, those lexicalisations are discarded if they appear in a stop word list … estimate how ambiguous a lexicalisation of an object is compared with other lexicalisations of objects of the same relation. If its ambiguity is comparatively low, it is considered a reliable training instance, otherwise it is discarded … the set of properties that apply are known … increasing the precision of distantly supervised systems by filtering training ; and
producing the machine-trained model using a … machine-learning process based, in part, on the set of filtered training examples (see, e.g., FIG. 3.1 – depicting deriving a smaller, filtered training set wherein noisy examples have been discarded and pages 5, 35, 46 and 73, “a joint approach for named entity recognition and classification [NERC] and relation extraction [RE] based on imitation learning, a structured prediction method … methods for selecting training and testing data [i.e., the set of filtered/selected training data/examples] for Web-based distant supervision … a method for jointly learning a NERC and a RE [relation extraction] which do not rely on manually labelled data”, “focusses on discarding false positive training samples, this is related to the broader challenge of selecting suitable training instances is for machine learning problems”, “Separate models are then trained on the training parts of each corpus” [i.e., producing the machine-trained model using a machine-learning method/process based on the filtered/selected suitable training instances/examples]).
Although Augenstein substantially discloses the claimed invention, Augenstein is not relied on for explicitly disclosing a computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises: …
applying a machine-trained model to generate a score for the particular entity mention … and 
producing the machine-trained model using a computer-implemented machine-learning process.
In the same field, analogous art Fan teaches a computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method (as indicated above, according paragraph 32 of applicant’s specification discloses “the specific term ‘computer-readable storage medium’ expressly excludes propagated signals per se, while including all other forms of computer-readable media”, and as such, the utilization of computer-readable storage medium is limited to non-transitory machine readable media) (see, e.g., paragraph 92, “The present invention may be a system, a method [i.e., performing a method], and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.” [i.e., a computer-readable storage medium for storing computer-readable instructions, which when executed by a hardware processor, perform a method]) that comprises: …
applying a machine-trained model to generate a score for the particular entity mention (see, e.g., paragraphs 22-23, 40, 52, 85 and 87, “a training model that encourages examples (including both labeled and unlabeled examples) with similar contents to be assigned with similar scores”, “utilize a new setup that requires the entity mentions to be automatically detected and … to detect medical entity mentions” [i.e., and 
producing the machine-trained model using a computer-implemented machine-learning process (see, e.g., paragraphs 87-88, 92 and 94, “framework 500 shown in FIG. 5 can utilize embodiments of the training data collection and the model training described herein to create learned models 530 by training statistical machine learning algorithms”, “processing system 600 for implementing the teachings herein … processing system 600 has one or more central processing units (processors)” [i.e., creating/producing machine-trained models], “The present invention may be a system, a method, and/or a computer program product … having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”, “program instructions described herein can be downloaded to respective computing/processing devices” [i.e., using a computer-implemented machine-learning process]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augenstein to incorporate the teachings of Fan to provide a question-answer (QA) framework that performs information extraction by using techniques for training data collection and model training (See, e.g., Fan, paragraphs 81 and 86). Doing so would have allowed Augenstein to 
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach determining that a particular input item term matches a particular reference term in a particular ontology … the particular ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain and a particular entity type; and …
generate a score for the particular entity mention, the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology an entity mention, corresponding to a corpus term that matches an associated reference term in an ontology.
In the same field, analogous art Krause teaches determining that a particular input item term matches a particular reference term in a particular ontology … the particular ontology being a dictionary resource, provided in a dictionary resource data store, that identifies a set of entities pertaining to a prescribed subject matter domain and a particular entity type (see, e.g., pages 116, 127 and 129, sections 3.1, 6 and 9 and Table 1 – showing “Names and example values for attributes of sar-graph elements” that include “entity mentions” for a particular “Entity type” [i.e., ; and …
generate a score for the particular entity mention, the score reflecting a probability that the particular input item term is a correct match for the particular reference term in the particular ontology (see, e.g., pages 117, 121 and 126-127, sections 3.3, 4.2.1 and 6, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly supervised setting (i.e., distant supervision) by using automatic pattern confidence estimation strategies, and to improve the quality of sar-graph instances in order to provide sar-graphs that are useful for information extraction and knowledge base population, as suggested by Krause (See, e.g., Krause, Abstract, page 112). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.


Augenstein further discloses wherein the particular reference term is associated with a particular entity identifier that uniquely identifies an entity to which the particular reference term corresponds (see, e.g., FIGs. 3.1 and 6.1 showing the particular reference/terms named entities for “Musical Artist” – “Beatles” and “Album” – “Let It Be” and pages 10, 23 and 30, “let concepts (also called classes) be defined as C, and instances of such classes, also called entities, as E. In this thesis, relations are extracted with respect to a knowledge base KB … in which each concept c ϵ C, each entity e ϵ E and each property p ϵ P is considered a resource r ϵ R with a unique identifier. Resources are a way of assigning a unique identifier to all things described in a knowledge base” [i.e., reference terms are associated with particular entity identifiers that uniquely identify an entity to which each reference term corresponds], “Using Wikipedia disambiguation pages and external named entity linking tools, they map mentions of NEs [named entities] to unique Wikipedia-based identifiers” [i.e., a unique entity identifier]), and wherein the method further includes using the particular entity identifier to identify a content item that is also associated with the particular entity identifier (see, e.g., pages 49 and 73, “Let It Be can be both an album and a track of the subject entity The Beatles” [i.e., using entity identifier to identify a content item, album, that is associated with the particular entity identifier for The Beatles], “the 10 entity types are collapsed to 3 … For the … corpora, the following mapping is used: … LOCATION, FACILITY, GPE [Wingdings font/0xE0] LOC” [i.e., using entity identifier, 

Regarding new claims 26 and 29, as discussed above, Augenstein in view of Fan and Krause teaches the method of claim 14 and the computer-readable storage medium of claim 18.
Although Augenstein substantially discloses the claimed invention, Augenstein is not relied on for explicitly disclosing wherein the machine-trained model is one of a plurality of machine-trained models.
In the same field, analogous art Fan teaches wherein the machine-trained model is one of a plurality of machine-trained models (see, e.g., FIG. 5., showing element 530 including a plurality of “LEARNED MODELS” and paragraphs 85 and 87, “Learned models 530 can then be applied”, “framework 500 shown in FIG. 5 can utilize embodiments of the training data collection and the model training described herein to create learned models 530 by training statistical machine learning algorithms” [i.e., framework 500 with model training includes a plurality of machine-trained models 530]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augenstein to incorporate the teachings of Fan to provide a question-answer (QA) framework that performs information extraction by using techniques for training data collection and model training (See, e.g., Fan, paragraphs 81 and 86). Doing so would have allowed Augenstein to use the QA framework to improve relation extraction by exploiting unlabeled data for use in relation extraction, which can help prevent "overfitting" from happening and to 
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach each of the plurality of machine-trained models being associated with a corresponding ontology and a corresponding entity type, and
wherein the method further includes performing said determining and applying for each of the plurality of machine-trained models to generate a plurality of ontology-specific scores.
In the same field, analogous art Krause teaches each of the plurality of machine-trained models being associated with a corresponding ontology and a corresponding entity type (see, e.g., Abstract and pages 112, 116, 126 and 129, sections 3.1 and 9 and Table 1 – showing “Names and example values for attributes of sar-graph elements” that include “entity mentions” for a corresponding “Entity type” [i.e., each of the sar-graphs/models being associated with a corresponding entity type], “graphs of semantically-associated relations (sar-graphs), whose purpose is to link semantic relations from factual knowledge graphs with their linguistic representations in human language. We present a general method for constructing sar-graphs using a language- and relation-independent, distantly supervised approach” [i.e., sar-graphs are trained models], “automatically learned patterns are not fixed to a certain schema or ontology.” [i.e., can be associated with plural ontologies], “ontology formalizations such , and
wherein the method further includes performing said determining and applying for each of the plurality of machine-trained models to generate a plurality of ontology-specific scores (see, e.g., pages 117, 121 and 126-127, sections 3.3, 4.2.1 and 6, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic quality metric (e.g., the semantic-graph score”, “the generation of sar-graphs is more in the trend of the Knowledge-Vault approach, since … it is driven by a fixed ontology/schema and (3) the patterns are assigned with probabilistic confidence values” [i.e., assigning/generating ontology-specific confidence values/scores], “extending the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly supervised setting (i.e., distant supervision) by using automatic pattern confidence estimation strategies, and to improve the quality of sar-graph instances in order to provide sar-graphs that are useful for information extraction and knowledge base population, as suggested by Krause (See, e.g., Krause, Abstract, page 112). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding new claim 27, as discussed above, Augenstein in view of Fan and Krause teaches the method of claim 26.
Augenstein further discloses associating the particular input item term with an entity identifier retrieved from the specific ontology (see, e.g., pages 10, 14 and 30, “let concepts (also called classes) be defined as C, and instances of such classes, also called entities, as E. In this thesis, relations are extracted with respect to a 
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach identifying a particular machine-trained model among the plurality of machine-trained models that yields a score having a greatest confidence, the particular machine-trained model being associated with a specific ontology.
In the same field, analogous art Krause teaches identifying a particular machine-trained model among the plurality of machine-trained models that yields a score having a greatest confidence, the particular machine-trained model being associated with a specific ontology (see, e.g., pages 117, 121 and 126-127, sections 3.3, 4.2.1 and 6, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic quality metric (e.g., the semantic-graph score”, “dependency patterns in sar-graphs are … driven by a fixed ontology/schema and (3) the patterns are assigned with probabilistic confidence 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krause with Augenstein in view of Fan to provide a method for constructing graphs of semantically-associated relations (sar-graphs) using a language- and relation-independent, distantly supervised approach that extracts, validates and merges relation-specific linguistic patterns from text to create sar-graphs (See, e.g., Krause, Abstract, page 112). Doing so would have allowed Augenstein in view of Fan to cope with noisily labeled data arising in a distantly supervised setting (i.e., distant supervision) by using automatic pattern confidence estimation strategies, and to improve the quality of sar-graph instances in order to provide sar-graphs that are useful for information extraction and knowledge base population, as suggested by Krause (See, e.g., Krause, Abstract, page 112). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding new claim 30, as discussed above, Augenstein in view of Fan and Krause teaches the computer-readable storage medium of claim 18.
Although Augenstein in view of Fan substantially teaches the claimed invention, Augenstein in view of Fan is not relied on to teach wherein the machine-trained model identifies a specific ontology, among a plurality of ontologies, having an entry that is most likely to match the particular input item term.
In the same field, analogous art Krause teaches wherein the machine-trained model identifies a specific ontology, among a plurality of ontologies, having an entry that is most likely to match the particular input item term (see, e.g., Table 6 showing “Statistics about RE [relation extraction] performance of sar-graphs” for different relations/entries and “displaying the precision/recall/f1-measure results in % from the respective f1-best parameter setting.” and pages 117, 121, 126-127 and 129-130, “Validation can be performed automatically, e.g., by computing confidence values or similar metrics for each dependency structure … structures that have a low confidence score … are discarded.”, “compute an automatic quality metric (e.g., the semantic-graph score”, “generation of sar-graphs … are automatically acquired from free texts on the Web … driven by a fixed ontology/schema” [i.e., a sar-graph/model that identifies a fixed/specific ontology by computing a confidence value indicating the input term is most likely to match a term in the fixed/particular ontology], “learned that there could be numerous different ontologies just for the thematic area marriage. Lawyers, event managers, relationship counselors, vital statisticians may all come up with completely different ways to select and structure the respectively relevant knowledge pieces. … we decide on the best ontology for, e.g., the task of relation extraction [RE] Would any of such intellectually created ontologies contain a relation for exchanging the vows and one for tying the knot?” [i.e., identify the best ontology having an entry most likely to match the input item term – e.g., marriage, lawyers, counselors, exchanging the vows, tying the knot]).


Claim 3 is rejected 35 U.S.C. 103(a) as being unpatentable over Augenstein in view of Fan and Krause as applied to claim 1 above, and further in view of non-patent literature Bing et al. (“Improving distant supervision for information extraction using label propagation through lists." Proceedings of the 2015 Conference on Empirical Methods in Natural Language Processing.”, hereinafter “Bing”).
Regarding claim 3, as discussed above, Augenstein in view of Fan and Krause teaches the system of claim 1.
Augenstein further discloses wherein said filtering is configured to discount a particular training example that is associated with an entity mention having a character length (see, e.g., see pages 49-50 and 121, “Since some objects of relations in the training set might have lexicalisations which are stop words, those lexicalisations are discarded if they appear in a stop word list. For this purpose, the stop word list described in Lewis et al. (2004) is used, which was originally created for the purpose of information retrieval and contains 571 highly frequent words”, “stop words as [sic – are] discarded, as they are generally considered to be ambiguous” [i.e., stop words used for discarding/filtering are typically frequently used short words having a character length, e.g., "a", "an", and", etc.]). 
Although Augenstein in view of Fan and Krause substantially teaches the claimed invention, Augenstein in view of Fan and Krause is not relied on to teach wherein said filtering is configured to discount a particular initial training example that is associated with an entity mention having a character length below a prescribed character length.
In the same field, analogous art Bing teaches wherein said filtering is configured to discount a particular initial training example that is associated with an entity mention having a character length below a prescribed character length (see, e.g., section 2.1, page 3, “filtering noise with simple rules such as length greater than 60 characters” [i.e., filtering noise by discounting examples associated with entity mentions having a character length below 60 characters, a prescribed length]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bing with Augenstein in view of Fan and Krause to provide a procedure for reducing noisy training data by using label propagation on a graph in which the nodes are entity mentions, and mentions are 

Claim 25 is rejected 35 U.S.C. 103(a) as being unpatentable over Augenstein in view of Fan and Krause as applied to claim 14 above, and further in view of non-patent literature Hori, Takaaki, et al. (“Dialog state tracking with attention-based sequence-to-sequence learning.” 2016 IEEE Spoken Language Technology Workshop (SLT). IEEE, 2016: 552-558." Journal of Web Semantics 37 (2016): 112-131, hereinafter “Hori”).
Regarding new claim 25, as discussed above, Augenstein in view of Fan and Krause teaches the method of claim 14.
Augenstein further discloses wherein the particular reference term is associated with a particular entity identifier that uniquely identifies an entity to which the particular reference term corresponds (see, e.g., FIGs. 3.1 and 6.1 showing the particular reference/terms named entities for “Musical Artist” – “Beatles” and “Album” – “Let It Be” and pages 10, 23 and 30, “let concepts (also called classes) be defined as C, and instances of such classes, also called entities, as E. In this thesis, relations are extracted with respect to a knowledge base KB … in which each concept c , wherein the particular input item term appears in a document being created by a user (see, e.g., pages 21, 32 and 37, section 2.4.1, 2.5 and 3.2.1, “Knowledge in Freebase is partly imported from other sources9, e.g. … Wikipedia, the schema as well as the data are then edited by collaborators. The richness of the schema and the fact that data is edited to ensure higher quality and reduce redundancy make Freebase very suitable for distant supervision.”, “exploiting the anchor text of entity mentions and Wikipedia categories to map to Freebase types”, “instead of processing a static corpus and extracting all relations from it, the setting assumes that there is a user with a particular query” [i.e., the input term/entity mention is not in a static corpus of documents, but appears in a Wikipedia page/document being edited/created by a collaborator/user or a user query being created]).
Alternatively, Krause also teaches wherein the particular input item term appears in a document being created by a user (see, e.g., section 7 and page 127, “in sar-graphs, generation could produce stylistic variation as extensively used in reports written by human author”, “We implemented a prototype [63] for the task of semi-automatic generation of reading-comprehension exercises for second-language learners. A language teacher [i.e., a user], who has to prepare such exercises [i.e., a 
 Although Augenstein in view of Fan and Krause substantially teaches the claimed invention, Augenstein in view of Fan and Krause is not relied on to teach wherein the method further includes replacing the particular input item term with another term associated with the particular entity identifier.
In the same field, analogous art Hori teaches wherein the method further includes replacing the particular input item term with another term associated with the particular entity identifier (see, e.g., page 554, section 3, “Xn,m is first processed with a coreference resolution module, which replaces demonstrative expressions in Xn,m with the entity names of slot values”, “Then, the matched phrase in the utterance is replaced with the value name.”, “We use a synonym list to increase the matching possibility for each slot value.” [i.e., replacing the particular input term/expression with another term/entity/value name associated with the entity identifier/slot value]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hori with Augenstein in view of Fan and Krause to provide a system including an encoder-decoder architecture with an attention mechanism to map an input word sequence (i.e., a particular input item term) to a set of semantic labels, i.e., slot-value pairs, wherein the system includes a neural network 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125